Citation Nr: 1008593	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-39 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from September 1957 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

FINDINGS OF FACT

1.  The results of VA audiometric tests conducted on December 
8, 2007, show that the Veteran had level VI hearing in his 
right ear and level VI hearing in his left ear.

2.  The 10 percent disability rating currently in effect is 
the maximum schedular rating for tinnitus; factors warranting 
an extraschedular rating are not shown.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  There is no legal basis for the assignment of an initial 
rating in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.87, Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in June 2007.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

Thereafter, the Veteran was granted service connection and 
assigned an initial disability rating and effective date for 
each claim.  As his claims were more than substantiated in 
that they were proven, section 5103(a) notice is no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  
Pursuant to Dingess, an additional notice as to disability 
ratings and effective dates also was provided in the December 
2007 correspondence.  Thus, since the June 2007 letter that 
was provided before service connection was granted was 
legally sufficient, the Board finds that VA's duty to notify 
has been satisfied. 

The duty to assist also has been fulfilled as medical records 
from a VA facility and from the Social Security 
Administration (SSA) have been requested or obtained and the 
Veteran was provided with a VA examination for each 
disability on appeal.  The December 2007 letter also provided 
advice on how the Veteran could supplement those service 
medical records believed missing from his claims file.  The 
Board finds that the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with these claims would not cause any prejudice 
to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

Hearing Loss

The Veteran seeks a higher initial rating for his service-
connected bilateral hearing loss on the basis that the 30 
percent rating assigned does not adequately reflect the 
severity thereof.  In January 2008, the RO granted service 
connection for bilateral hearing loss and assigned a 30 
percent disability rating, effective June 15, 2007.  

The Veteran's service-connected bilateral hearing loss 
currently is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.  Pursuant to these regulations, hearing 
acuity is measured by the results of speech discrimination 
tests and pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  38 
C.F.R. § 4.85(a).  Examinations are conducted without the use 
of hearing aids.  Id.  The rating schedule establishes eleven 
auditory acuity levels to evaluate the degree of disability 
for service-connected hearing loss based on the examination 
results, ranging from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85(b) 
and 4.85(c).  Disability percentage ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the auditory acuity level assigned to each 
ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional 
patterns of hearing impairment.  The first exceptional 
pattern exists when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this 
circumstance, the rating specialist must determine the 
auditory acuity level for each ear from either Table VI or 
Table VIa, whichever results in the higher level.  Id.  The 
second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here 
also, the auditory acuity level for each ear will be selected 
from either Table VI or Table VIa, whichever results in the 
higher level.  Id.  However, in this instance that level then 
will be elevated to the next higher level.  Id.

Medical records from the Social Security Administration (SSA) 
revealed that the Veteran began receiving SSA disability 
benefits in July 2000 for non-hearing related disorders.  A 
review of the submitted SSA medical records failed to 
disclose any evidence of hearing loss complaints or 
treatment.  

VA treatment records dated from June 2006 to June 2007 showed 
that the Veteran experienced discomfort or difficulties with 
his bilateral hearing aids.  

In December 2007, the Veteran underwent a VA audiological 
examination.  He complained of overall hearing difficulties, 
especially with background noise.  It was noted that he wore 
hearing aids.  Audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
70
75
80
71
LEFT
        
70
75
70
70
71

The VA examiner diagnosed moderately severe to profound 
hearing loss in the right ear and a severe to profound 
hearing loss in the left ear with abnormal left tympanometry.  

Pure tone threshold levels averaged 71 decibels for the left 
ear and 71 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in the left 
ear and 84 percent in the right ear.  The results represent 
an exceptional pattern of hearing loss in both the right and 
the left ear.  See 38 C.F.R. § 4.86(a).  Therefore, both ears 
must be evaluated under Table VI or VIa, whichever results in 
the higher auditory acuity level. 

Under Table VI, the examination results for the left ear 
correspond to level III hearing loss and to level VI under 
Table VIa.  For the right ear, the examination results 
correspond to level III under Table VI and to level VI under 
Table VIa.  Accordingly, the auditory acuity level VI applies 
to each ear.  The intersection point of level VI for the left 
ear and level VI for the right ear under Table VII shows that 
the Veteran's hearing loss warranted a 30 percent disability 
rating.

The VA examiner noted that a private audiologist had 
recommended that the Veteran be treated for possible middle 
ear effusion in the left ear and the VA audiologist agreed 
with this recommendation.  She also noted that a private 
audiogram in late November 2007 revealed moderate to profound 
sensorineural hearing loss in the right ear and moderately 
severe to profound mixed hearing loss in the left ear.  A 
review of the claims file failed to disclose that the Veteran 
had submitted this private evidence which, in any event, 
apparently would only confirm the VA examiner's findings made 
one week later.  

In light of the level VI left ear hearing loss and level VI 
right ear hearing loss demonstrated upon VA audiological 
examination on December 8, 2007, an initial rating in excess 
of 30 percent is not warranted.  The Board acknowledges the 
Veteran's assertions that his hearing impairment is very 
significant and that he should receive a higher rating.  
However, the Board is constrained by the applicable 
regulations, which require evaluation by strict mechanical 
application of the tables that make up rating criteria for 
hearing impairment.   

Tinnitus

The Veteran seeks a higher initial disability rating for his 
service-connected tinnitus on the basis that the 10 percent 
rating assigned does not adequately reflect the severity 
thereof.  In January 2008, the RO granted service connection 
for tinnitus and assigned a 10 percent disability rating 
under Diagnostic Code 6260, effective June 15, 2007.  

During his December 2007 VA examination, the Veteran told the 
examiner that his tinnitus did not interfere with his daily 
activities.  Diagnosis was recurrent bilateral tinnitus with 
an abnormal middle ear function in the left ear.  Acoustic 
reflexes were absent in all conditions tested bilaterally.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  The Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  

As this Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus 
by regulation and Diagnostic Code 6260, and he cannot receive 
separate ratings for each ear, there is no legal basis upon 
which to award a higher disability rating for tinnitus.  As 
the disposition of this claim is based on interpretation of 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Conclusion

The Veteran is competent to report his symptoms.  To the 
extent that the Veteran has asserted that he warrants higher 
initial ratings for bilateral hearing loss and tinnitus, the 
Board finds that the preponderance of the evidence does not 
support his contentions, for all the reasons stated above.  
The Board is responsible for weighing all of the evidence and 
finds that the preponderance of the evidence is against an 
initial rating in excess of 30 percent for bilateral hearing 
loss, and there is no reasonable doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's hearing loss warranted a higher rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). As noted above, 
entitlement to an initial rating in excess of 10 percent for 
tinnitus must be denied based on a lack of entitlement under 
the law.  Sabonis, 6 Vet. App. at 430 (1994).

Finally, neither disability warrants referral for extra-
schedular consideration.  In exceptional cases where 
schedular ratings are found to be inadequate, consideration 
of an extra-schedular rating is undertaken.  38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be 
a comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The Board 
finds that the current rating criteria for both disorders are 
more than adequate, there have been no complaints of symptoms 
not contemplated by the criteria, and the Veteran has 
presented no evidence of exceptional or unusual factors, such 
as frequent periods of hospitalization or evidence indicating 
that either hearing loss or tinnitus alone resulted in 
interference in employment, which would warrant an 
extraschedular rating.

ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


